Notice of Pre-AIA  or AIA  Status
• The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
• This action is responsive to the following communication: An amendment after final filed on 12/15/20222. 
• Claims 1-20 are currently pending.

Response to Arguments
• Applicant’s arguments, see pages 9-10 filed 12/15/2021, with respect to the rejection(s) of claim(s) 1-20 under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference.

Claim Rejections - 35 USC § 102
• In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al (US 20190158433). 
Regarding claim 1, Yun further discloses a computer-implemented method comprising: receiving, by a primary chatbot (fig. 4, 5), a query (fig. 7) from a user; analyzing, using natural language (user’s input voice, fig. 7) processing techniques, the query; identifying, from the 

Regarding claim 2, Yun further discloses the method of claim 1, further comprising: pushing, in response to identifying that a first secondary chatbot (personal assistant’s chatbot, figs. 5, 7, 9, 12) is to respond to the query, the query to the first secondary chatbot; and receiving (chatbots from remote server, figs. 5, 7, 9, 12) the response from the first secondary chatbot. 

Regarding claim 3, Yun further discloses the method of claim 2, further comprising: generating, automatically, a second query, wherein the second query includes a prompt for user feedback (displaying user’s feedback, figs. 7-10); receiving the user feedback; and updating, in response to receiving the user feedback, a respondent classifier, wherein the respondent classifier indicates to the primary chatbot that the first secondary chatbot is predicted to respond to succeeding queries (figs. 1A-1B). 

Regarding claim 4, Yun further discloses the method of claim 1, wherein identifying which one of the primary chatbot (fig. 4) and the one or more secondary chatbots (figs. 5, 7,9) is to respond to the query comprises: polling each of the primary chatbot and the one or more secondary chatbots, wherein the polling indicates each of the primary chatbot's and the one or more secondary chatbots' confidence (selecting a chatbot capable of answering the user’s queries, fig. 7, 7, 9, 12, 15) in the other chatbots responding to the query; ranking, (ranking, abstract, fig. 2) based on the polled confidence, the primary chatbot and the one or more secondary chatbots; and selecting (selecting chatbot that are capable of resolving user’s queries, fig. 12) a chatbot with the highest confidence of the primary chatbot and the one or more secondary chatbots. 



Regarding claim 6, Yun further discloses the method of claim 1, wherein pushing the one or more key features to the one or more secondary chatbots is in response to determining that the primary chatbot is incapable (fig. 7) of answering the query. 

Regarding claim 7, Yun further discloses the method of claim 6, further comprising: replacing (fig. 5) the primary chatbot with one of the one or more secondary chatbots; and transferring (transferring to a new/different chatbots, fig. 5) the user to the one of the one or more secondary chatbots for the response to the query. 

Regarding claims 8-20 recite limitations that are similar and in the same scope of invention as to those in claims 1-7 above; therefore, claims 8-20 are rejected for the same rejection rationale/basis as described in claims 1-7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIERRY L PHAM whose telephone number is (571)272-7439. The examiner can normally be reached M-F, 11-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIERRY L PHAM/Primary Examiner, Art Unit 2674